

117 S1868 IS: American Indian and Alaska Native Child Abuse Prevention and Treatment Act
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1868IN THE SENATE OF THE UNITED STATESMay 26, 2021Ms. Warren (for herself, Ms. Murkowski, Ms. Rosen, Mr. Merkley, Mr. Luján, Mr. Kelly, Ms. Duckworth, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend the Child Abuse Prevention and Treatment Act to require that equitable distribution of assistance include equitable distribution to Indian Tribes and Tribal organizations, to increase amounts reserved for allotment to Indian Tribes and Tribal organizations under certain circumstances, and to reserve amounts for migrant programs under certain circumstances, and to provide for a Government Accountability Office report on child abuse and neglect in American Indian Tribal communities.1.Short titleThis Act may be cited as the American Indian and Alaska Native Child Abuse Prevention and Treatment Act, the AI/AN Child Abuse Prevention and Treatment Act, or AI/AN CAPTA.2.Government Accountability Office report on child abuse and neglect in Indian Tribal communities(a)In generalThe Comptroller General of the United States (referred to in this section as the Comptroller General) shall conduct a study and issue a report on child abuse and neglect in Indian Tribal communities for the purpose of identifying vital information and making recommendations to the appropriate congressional committees concerning issues relating to child abuse and neglect in such communities.(b)Consultation with Indian TribesIn carrying out this section, the Comptroller General shall consult with Indian Tribes from each of the 12 regions of the Bureau of Indian Affairs.(c)DutiesNot later than 2 years after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Health, Education, Labor, and Pensions and the Committee on Indian Affairs of the Senate and the Committee on Education and Labor and the Committee on Natural Resources of the House of Representatives a report on—(1)the number of Indian Tribes providing primary child abuse and neglect prevention activities;(2)the number of Indian Tribes providing secondary child abuse and neglect prevention activities;(3)promising practices of Indian Tribes with respect to child abuse and neglect prevention that are culturally-based or culturally-adapted;(4)information and recommendations on how such culturally-based or culturally-adapted child abuse and neglect prevention activities could become evidence-based;(5)the number of Indian Tribes that have accessed Federal child abuse and neglect prevention programs;(6)child abuse and neglect prevention activities that Indian Tribes provide using State funds;(7)child abuse and neglect prevention activities that Indian Tribes provide using Tribal funds;(8)Tribal access to State children’s trust fund resources;(9)how the children’s trust fund model could be used to support prevention efforts regarding child abuse and neglect of American Indian and Alaska Native children;(10)Federal agency technical assistance efforts to address child abuse and neglect prevention and treatment of American Indian and Alaska Native children;(11)Federal agency cross-system collaboration to address child abuse and neglect prevention and treatment of American Indian and Alaska Native children;(12)Tribal access to child abuse and neglect prevention research and demonstration grants under the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.);(13)an examination of Federal child abuse and neglect data systems to identify what Tribal data is being submitted and barriers to submitting data; and(14)an examination of Federal child abuse and neglect data systems to identify recommendations on improving the collection of data from Indian Tribes.3.Other amendments(a)Geographical distributionSection 108(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106d(b)) is amended by inserting Indian Tribes, and Tribal organizations, after the States,.(b)Allocation of amountsSection 203 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116b) is amended—(1)by striking section 210 each place it appears and inserting section 209; and(2)in subsection (a)—(A)by striking The Secretary and inserting the following:(1)In generalSubject to paragraph (2), the Secretary; and(B)by adding at the end the following:(2)Allotment for increased appropriation yearsIn any fiscal year for which the amount appropriated under section 209 exceeds the amount appropriated under such section for fiscal year 2020 by more than $1,000,000, the Secretary shall reserve—(A)5 percent of the amount appropriated for the applicable fiscal year to make allotments to Indian Tribes and Tribal organizations; and(B)1 percent of the amount appropriated for the applicable fiscal year to make allotments to migrant programs..